 0:19-cv-01615-RBH           Date Filed 06/23/20       Entry Number 21         Page 1 of 15




                              UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                   ROCK HILL DIVISION

Gloria Tucker,                   )              Civil Action No.: 0:19-CV-1615-RBH
                                 )
       Plaintiff,                )
                                 )
v.                               )              ORDER
                                 )
Andrew Saul, Commissioner of the )
Social Security Administration,  )
                                 )
       Defendant.                )
______________________________)

        Plaintiff Gloria Tucker brought this action pursuant to 42 U.S.C. § 405(g) seeking judicial

review of the final decision of the Commissioner of Social Security denying her claim for supplemental

security income (“SSI”). This matter is now before the Court for review of the Report and

Recommendation (“R & R”) of United States Magistrate Judge Paige J.Gossett, made in accordance

with 28 U.S.C. § 636(b)(1) and Local Civil Rules 73.02(B)(2)(a) and 83.VII.02 (D.S.C.). [ECF No. 16].

The Magistrate Judge recommends that the Court affirm the findings of the Commissioner. This Court

has thoroughly reviewed the record in this case and now issues the following Order.

                             Statement of Facts and Procedural History

        Tucker was born in 1964 and was 48 on the date she filed her application. In early 2012, she

filed her application for supplemental security income (“SSI”), alleging a disability date of June 1, 2001.

She suffers from several ailments including arthritis, as well as degenerative issues with her leg, knee,

neck, and back. Within the R&R, the Magistrate Judge adequately details Tucker's medical history.

Tucker was involved in a motor vehicle accident sixteen years ago. Her medical records reflect a

history of degenerative changes in her back, as well as pain in her neck and back and her wrists and

shoulders. She also suffers from depression. According to Tucker's attorney, her medical record is
 0:19-cv-01615-RBH          Date Filed 06/23/20        Entry Number 21      Page 2 of 15




limited because of Tucker's financial situation.

       After she initially filed her application, Tucker appeared and testified at a video hearing.

Administrative Law Judge Roseanne P. Gudzan issued an unfavorable decision on April 18, 2014.

Thereafter, the Appeals Council denied her request for review. Tucker filed a complaint in this Court.

Tucker argued that while ALJ Gudzan determined she could perform light work with restrictions, she

did not adequately consider and analyze two prior ALJ decisions from 2007 and 2010, wherein Tucker's

RFC was limited to sedentary work. After reviewing the entirety of the record, this Court determined

that the ALJ did not adequately consider Social Security Acquiescence Ruling 00-1(4) as well as two

social security cases, which provides that an ALJ must consider prior findings and give those findings

appropriate weight in light of relevant facts and circumstances.This Court remanded her claim for

further evaluation.

        Upon remand, ALJ Christine Guard, issued a decision on April 10, 2018, again denying

Tucker's application benefits. This decision, which is now the subject of review, again determined like

ALJ Gudzan, that despite two prior RFC assessments limiting Tucker to sedentary work, Tucker could

instead perform light work, with certain limitations. The ALJ’s specific findings were as follows:

               (1) Claimant has not engaged in substantial gainful activity since
               February 24, 2012, the application date (20 CFR 416.971 et seq.).

               (2) Claimant has the following severe impairments: degenerative
               disc disease, degenerative joint disease of the knees, and carpal
               tunnel syndrome (20 CFR 404.920(c)).

               (3) Claimant does not have an impairment or combination of
               impairments that meets or medically equals the severity of one of
               the listed impairments in 20 CFR Part 404, Subpart P, Appendix
               1 (20 CFR 416.920(d), 416.925 and 416.926).

               (4)After careful consideration of the entire record, I find that


                                                   2
0:19-cv-01615-RBH      Date Filed 06/23/20          Entry Number 21       Page 3 of 15




          claimant has the residual functional capacity to perform light
          work as defined in 20 CFR 416.967(b) with some non-exertional
          limitations. Specifically claimant can lift and carry up to 20
          pounds occasionally and 10 pounds frequently. She can stand,
          walk, and sit for 6 hours each in an 8-hour day but she must be
          allowed to alternate between sitting and standing and from
          standing/walking to sitting once per hour for 5 to 10 minutes at
          the work-station while completing the task at hand. She can push
          or pull as much as she can lift or carry. Claimant [can] never
          operate foot controls with her left leg. She can never kneel, crawl,
          or climb ladders, ropes, or scaffolds. She occasionally can climb
          ramps and stairs, balance, stoop, and crouch. Claimant can
          occasionally reach overhead. She frequently can handle and
          finger. She occasionally can be exposed to extreme cold and
          vibration. She never can be exposed to dangerous chemicals,
          unprotected heights, or open moving mechanical parts and
          hazardous machinery. Claimant can concentrate sufficiently in 2-
          hour increments to perform simple, routine tasks, but not at a
          production rate pace. She can respond appropriately to changes in
          the routine work setting provided they are introduced slowly.

          (5) Claimant is unable to perform any past relevant work (20 CFR
          416.965).

          (6) Claimant was born on February 12, 1964, and was 48 years
          old, which is defined as a younger individual age 18-49, on the
          date the application was filed. Claimant subsequently changed age
          category to closely approaching advanced age (20 CFR 416.963).

          (7) Claimant has at least a high school education and is able to
          communicate in English (20 CFR 416.964).

          (8) Transferability of job skills is not material to the
          determination of disability because using the Medical-Vocational
          Rules as a framework supports a finding that claimant is ?not
          disabled,” whether or not claimant has transferable job skills (See
          SSR 82-41 and 20 CFR Part 404, Subpart P, Appendix 2).

          (9) Considering claimant’s age, education, work experience, and
          residual functional capacity, there are jobs that exist in significant
          numbers in the national economy that the claimant can perform
          (20 CFR 416.969 and 416.969(a)).



                                                3
     0:19-cv-01615-RBH       Date Filed 06/23/20        Entry Number 21      Page 4 of 15




                (10) Claimant has not been under a disability, as defined in the
                Social Security Act, since February 24, 2012, the date the
                application was filed (20 CFR 416.920(g)).

[ECF No. 10-8, pp. 12-29].

         After receiving this unfavorable review, Tucker filed an appeal of this decision. The Appeals

Council denied her request for review, making the decision of the ALJ the final decision of the

Commissioner. On June 5, 2019, Tucker filed a Complaint in this Court, seeking review of the decision

of the Commissioner. After both Plaintiff and the Commissioner filed briefs, the Magistrate Judge

issued an R&R, recommending the decision be affirmed. [ECF No. 16]. Plaintiff filed objections, and

the Commissioner responded. [ECF No. 17, ECF No. 18]. This Court now issues the following Order.

                                         Standard of Review

I.       Judicial Review of the Commissioner’s Findings

         The federal judiciary has a limited role in the administrative scheme established by the Act,

which provides the Commissioner’s findings “shall be conclusive” if they are “supported by substantial

evidence.” 42 U.S.C. § 405(g). “Substantial evidence has been defined innumerable times as more

than a scintilla, but less than preponderance.” Thomas v. Celebrezze, 331 F.2d 541, 543 (4th Cir. 1964).

Substantial evidence “means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971).

         This statutorily mandated standard precludes a de novo review of the factual circumstances that

substitutes the Court’s findings for those of the Commissioner. Vitek v. Finch, 438 F.2d 1157, 1157-58

(4th Cir. 1971); Hicks v. Gardner, 393 F.2d 299, 302 (4th Cir. 1968). The Court must uphold the

Commissioner’s factual findings “if they are supported by substantial evidence and were reached

through application of the correct legal standard.” Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir.


                                                    4
 0:19-cv-01615-RBH          Date Filed 06/23/20         Entry Number 21       Page 5 of 15




2012); see also Blalock v. Richardson, 483 F.2d 773, 775 (4th Cir. 1972) (stating that even if the Court

disagrees with the Commissioner’s decision, the Court must uphold the decision if substantial evidence

supports it). This standard of review does not require, however, mechanical acceptance of the

Commissioner’s findings. Flack v. Cohen, 413 F.2d 278, 279 (4th Cir. 1969). The Court “must not

abdicate [its] responsibility to give careful scrutiny to the whole record to assure that there is a sound

foundation for the [Commissioner]’s findings, and that [her] conclusion is rational.” Vitek, 438 F.2d

at 1157-58.

II.    The Court’s Review of the Magistrate Judge’s Report and Recommendation

       The Magistrate Judge makes only a recommendation to the Court. The Magistrate Judge’s

recommendation has no presumptive weight, and the responsibility to make a final determination

remains with the Court. Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The Court must conduct a

de novo review of those portions of the Report and Recommendation (“R & R”) to which specific

objections are made, and it may accept, reject, or modify, in whole or in part, the recommendation of

the Magistrate Judge or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Court must engage in a de novo review of every portion of the Magistrate Judge’s report

to which objections have been filed. Id. However, the Court need not conduct a de novo review when

a party makes only “general and conclusory objections that do not direct the [C]ourt to a specific error

in the [M]agistrate [Judge]’s proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d

44, 47 (4th Cir. 1982). In the absence of specific objections to the R & R, the Court reviews only for

clear error, Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005), and the Court

need not give any explanation for adopting the Magistrate Judge’s recommendation. Camby v. Davis,

718 F.2d 198, 200 (4th Cir. 1983).


                                                    5
 0:19-cv-01615-RBH          Date Filed 06/23/20        Entry Number 21        Page 6 of 15




                                           Applicable Law

       Under the Act, Plaintiff’s eligibility for the sought-after benefits hinges on whether she is under

a “disability.” 42 U.S.C. § 423(a). The Act defines “disability” as the “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last for a continuous

period of not less than 12 months.” Id. § 423(d)(1)(A). The claimant bears the ultimate burden to

prove disability. Preston v. Heckler, 769 F.2d 988, 991 n.* (4th Cir. 1985). The claimant may establish

a prima facie case of disability based solely upon medical evidence by demonstrating that her

impairments meet or equal the medical criteria set forth in Appendix 1 of Subpart P of Part 404 of Title

20 of the Code of Federal Regulations. 20 C.F.R. §§ 404.1520(d) & 416.920(d).

       If such a showing is not possible, a claimant may also establish a prima facie case of disability

by proving she could not perform her customary occupation as the result of physical or mental

impairments. See Taylor v. Weinberger, 512 F.2d 664, 666-68 (4th Cir. 1975). This approach is

premised on the claimant’s inability to resolve the question solely on medical considerations, and it is

therefore necessary to consider the medical evidence in conjunction with certain vocational factors. 20

C.F.R. §§ 404.1560(a) & § 416.960(a). These factors include the claimant’s (1) residual functional

capacity, (2) age, (3) education, (4) work experience, and (5) the existence of work “in significant

numbers in the national economy” that the individual can perform. Id. §§ 404.1560(a), 404.1563,

404.1564, 404.1565, 404.1566, 416.960(a), 416.963, 416.964, 416.965, & 416.966. If an assessment

of the claimant’s residual functional capacity leads to the conclusion that she can no longer perform her

previous work, it then becomes necessary to determine whether the claimant can perform some other

type of work, taking into account remaining vocational factors. Id. §§ 404.1560(c)(1) & 416.960(c)(1).


                                                   6
     0:19-cv-01615-RBH             Date Filed 06/23/20             Entry Number 21           Page 7 of 15




    Appendix 2 of Subpart P governs the interrelation between these vocational factors.

            To facilitate a uniform and efficient processing of disability claims, regulations promulgated

    under the Act have reduced the statutory definition of disability to a series of five sequential questions.

    See, e.g., Heckler v. Campbell, 461 U.S. 458, 460 (1983) (discussing considerations and noting the

    “need for efficiency” in considering disability claims). An examiner must consider the following: (1)

    whether the claimant is engaged in substantial gainful activity; (2) whether she has a severe impairment;

    (3) whether that impairment meets or equals an impairment included in the Listings;1 (4) whether such

    impairment prevents claimant from performing past relevant work;2 and (5) whether the impairment

    prevents her from doing substantial gainful activity. See 20 C.F.R. § 404.1520. These considerations

    are sometimes referred to as the “five steps” of the Commissioner’s disability analysis. If a decision

    regarding disability may be made at any step, no further inquiry is necessary. 20 C.F.R. §

    404.1520(a)(4) (providing that if Commissioner can find claimant disabled or not disabled at a step,

    Commissioner makes determination and does not go on to the next step).

            A claimant is not disabled within the meaning of the Act if she can return to past relevant work

    as it is customarily performed in the economy or as the claimant actually performed the work. See 20

    C.F.R. Subpart P, § 404.1520(a), (b); Social Security Ruling (“SSR”) 82–62 (1982). The claimant


1
 The Commissioner’s regulations include an extensive list of impairments (“the Listings” or “Listed impairments”)
the Agency considers disabling without the need to assess whether there are any jobs a claimant could do. The
Agency considers the Listed impairments, found at 20 C.F.R. part 404, subpart P, Appendix 1, severe enough to
prevent all gainful activity. 20 C.F.R. § 404.1525. If the medical evidence shows a claimant meets or equals all
criteria of any of the Listed impairments for at least one year, he will be found disabled without further assessment.
20 C.F.R. § 404.1520(a)(4)(iii). To meet or equal one of these Listings, the claimant must establish that his
impairments match several specific criteria or be “at least equal in severity and duration to [those] criteria.” 20
C.F.R. § 404.1526; Sullivan v. Zebley, 493 U.S. 521, 530 (1990); see Bowen v. Yuckert, 482 U.S. 137, 146 (1987)
(noting the burden is on claimant to establish his impairment is disabling at Step 3).

2
  In the event the examiner does not find a claimant disabled at the third step and does not have sufficient
information about the claimant’s past relevant work to make a finding at the fourth step, he may proceed to the
fifth step of the sequential evaluation process pursuant to 20 C.F.R. § 404.1520(h).

                                                               7
 0:19-cv-01615-RBH          Date Filed 06/23/20        Entry Number 21      Page 8 of 15




bears the burden of establishing her inability to work within the meaning of the Act. 42 U.S.C. §

423(d)(5). Once an individual has made a prima facie showing of disability by establishing the inability

to return to past relevant work, the burden shifts to the Commissioner to come forward with evidence

that claimant can perform alternative work and that such work exists in the regional economy. To

satisfy that burden, the Commissioner may obtain testimony from a vocational expert demonstrating

the existence of jobs available in the national economy that claimant can perform despite the existence

of impairments that prevent the return to past relevant work. Walls v. Barnhart, 296 F.3d 287, 290 (4th

Cir. 2002). If the Commissioner satisfies that burden, the claimant must then establish that she is

unable to perform other work. Hall v. Harris, 658 F.2d 260, 264-65 (4th Cir. 1981); see generally

Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987) (regarding burdens of proof).

                                               Analysis

       This Court previously remanded Tucker's claim in order for the ALJ to apply the requisite factors

found in Acquiescence Ruling 00-1(4) in assessing prior RFC determinations. After reviewing the most

recent ALJ decision, the Magistrate Judge recommends affirming the decision of the Commissioner in

this case, finding that the ALJ adequately engaged in the requisite analysis on remand. Tucker raises

three objections to the recommendation that the ALJ's decision be affirmed. First, Tucker argues that the

ALJ again failed to comply with Acquiescence Ruling 00-1(4). Second, Tucker argues that the ALJ did

not properly assess the opinion evidence of treating physician Dr. Daniels, who provided two statements

stating Tucker was limited to sedentary work. Third, Tucker argues that the ALJ failed to make a proper

analysis of her use of a cane and crutches. The Commissioner argues that the ALJ's decision is supported

by substantial evidence.

        This Court is tasked with determining whether the ALJ's decision is supported by substantial


                                                   8
 0:19-cv-01615-RBH         Date Filed 06/23/20          Entry Number 21      Page 9 of 15




evidence. In January 27, 2017, this Court reviewed a previous ALJ decision dated April 18, 2014,

finding Tucker had the residual capacity to perform light work with additional limitations, despite two

prior RFC determinations limiting her to sedentary work. After considering the guidance found in

Acquiescence Ruling 00-1(4), along with Albright v. Comm., 174 F.3d 473 (4th Cir. 1999) and Lively

v. Sec. of Health and Human Servs, 820 F.2d 1391 (4th Cir. 1987), this Court determined that the ALJ

did not provide the proper rationale for rejecting a 2007 and 2010 decision that Tucker was limited to

sedentary work and remanded Tucker's claim for additional review.

       Acquiescence Ruling 00-1(4) applies in cases where, as here, there are prior disability claim

adjudications. In this case, two ALJs previously determined that Tucker had an RFC consistent with

sedentary work in 2007 and again in 2010. Acquiescence Ruling 00-1(4) summarizes the holdings of

both Lively and Albright and provides as follows:

       When adjudicating a subsequent disability claim arising under the same or a different
       title of the Act as the prior claim, an adjudicator determining whether a claimant is
       disabled during a previously unadjudicated period must consider such a prior finding as
       evidence and give it appropriate weight in light of all relevant facts and circumstances.
       In determining the weight to be given such a prior finding, an adjudicator will consider
       such factors as: (1) whether the fact on which the prior finding was based is subject to
       change with the passage of time, such as a fact relating to the severity of a claimant's
       medical condition; (2) the likelihood of such a change, considering the length of time
       that has elapsed between the period previously adjudicated and the period being
       adjudicated in the subsequent claim; and (3) the extent that evidence not considered in
       the final decision on the prior claim provides a basis for making a different finding with
       respect to the period being adjudicated in the subsequent claim.

       Where the prior finding was about a fact which is subject to change with the passage of
       time, such as a claimant's residual functional capacity, or that a claimant does or does
       not have an impairment(s) which is severe, the likelihood that such fact has changed
       generally increases as the interval of time between the previously adjudicated period and
       the period being adjudicated increases.

See AR 00-1(4), 2000 WL 17162.



                                                    9
     0:19-cv-01615-RBH             Date Filed 06/23/20       Entry Number 21      Page 10 of 15




            This Court remanded Tucker's claim previously because an ALJ decision from 2014, which

    opined an RFC of light work, did not properly consider the factors listed above. On remand, a different

    ALJ issued a decision on April 10, 2018, again finding that Tucker is capable of performing light work,

    with some limitations. Importantly, as noted in that decision by the ALJ, due to Tucker's age at this

    stage in the process, a decision limiting Tucker to sedentary work would result in a finding of disability

    pursuant to Medical Vocational Rule 201.143.

            In considering the factors involved in deciding to assign little weight to these prior RFC

    determinations, the ALJ specifically stated that she did not disagree that Tucker's ailments were

    typically degenerative conditions. She also acknowledged that it would be reasonable to conclude that

    Tucker can only perform sedentary after considering the objective testing of record from 2013 and

    2017. The ALJ further acknowledges that an October 2013 x-ray shows disc space narrowing and

    anterior spurring, as well as grade I spondylolisthesis in her lumbar spine.

            Nonetheless, the ALJ still determined that based on the factors in AR 00-1(4), the prior

    decisions should be given little weight. In considering the factors listed, the ALJ explained that the

    decisions “do not reflect significant degeneration” during the relevant time period, and similarly, that

    the treatment notes from those time periods do not indicate significant degeneration. However, the ALJ

    notes that while imaging studies show “moderate degeneration,” other “treatment notes from the

    relevant time period” support a finding that Tucker can perform light work. The ALJ does not further

    identify which records from the time period reflect a greater RFC capacity than was determined by two

    prior administrative law judges. The ALJ further noted that the evidence “not considered” in the two

    prior decisions provides a basis for a different finding. The ALJ does not expressly state which


3
    See 20 C.F.R. Pt. 404, Subpt. P, App. 2, Rule 201.14.

                                                            10
 0:19-cv-01615-RBH          Date Filed 06/23/20       Entry Number 21         Page 11 of 15




evidence was not considered in the prior decisions, but again states her opinion that the evidence

submitted with both this claim and the previous claims support a finding of an RFC of light work,

rather than sedentary work. Indeed, rather than pointing to the evidence that was not considered in the

2007 and 2010 decision, the ALJ refers to evidence submitted with this current claim, which she opines

does not require a “limitation to the exertional demands of sedentary work.” In discussing the two prior

decisions, it is apparent that the ALJ did not agree that the RFC should have been so limited based on

the record that was available in both 2007 and 2010; however, without indicating which records did

not support a finding of sedentary work, it is difficult for this Court to determine whether the

substantial evidence standard has been met. The ALJ also states that the evidence “not considered” in

the 2007 and 2010 decisions provide a basis for making a different finding with respect to the period

currently being adjudicated. However, this Court is unable to adequately review a rejection of two

previous decisions finding a more restrictive RFC when the ALJ bases the rejection on evidence that

is used to support a claim that came later in time.

       Further, the ALJ points to treatment notes from Dr. Daniels, her treating physician, which

indicate that Tucker delayed returning to work in order to obtain disability and that Dr. Daniels

indicates she has “learned helplessness.” This disinterest in working described by Dr. Daniels appears

to have been one of the main factors in determining that Tucker is not as limited as she alleged, and

the ALJ uses Dr. Daniels's treatment notes to support her finding that the RFC findings in 2007 and

2010 should be given little weight. While statements such as these would tend to indicate that a

claimant's subjective complaints are not as limiting as alleged, Tucker's treating physician, Dr. Daniels,

still twice determined that she could perform sedentary work.

       Finally, the ALJ argues that Tucker has engaged in activities that are more consistent with light


                                                    11
 0:19-cv-01615-RBH         Date Filed 06/23/20      Entry Number 21         Page 12 of 15




work since 2010. The ALJ, does not, however state which activities she is referring to nor does she

provide any additional explanation as to whether the activities she refers to which are consistent with

light work were also previously considered in the prior ALJ decisions. Indeed, in the 2010 decision,

the ALJ noted that Tucker engages in minor household chores, can lift a gallon of milk, prepares

meals, shops for groceries, and walks four blocks. [Ex. B1A]. Within the 2007 decision, the ALJ noted

that Tucker does light housework, including laundry, cooking and cleaning, she takes care of her

children, and she goes to church and the mall. [Ex. B9A]. These activities are comparable to the

activities she currently engages in, and in which the ALJ notes in the decision, such as the ability to

prepare meals, clean, do laundry, take care of her grandchildren, and performing household chores.

Thus, the same or similar activities were considered by the two ALJs who indicated Tucker could only

perform sedentary work.

       In reviewing the assessment of the two prior decisions by this ALJ, this Court agrees that the

decision is not supported by substantial evidence. The ALJ adequately set forth the factors required

under AR 00-1(4), but otherwise provided conclusory statements to support these findings. Moreover,

the ALJ relied upon treatment notes by Dr. Daniels to suggest that Tucker was claiming she was more

limited than as alleged, while simultaneously rejecting two medical source statements from Dr. Daniels

elsewhere in the decision. In both of these medical source statements, dated December of 2013 and

January 2018, he opined that Tucker can perform either sedentary work or less than the full range of

sedentary work. Of particular interest is the fact that Dr. Daniels based his January 2018 assessment,

at least in part on objective testing, that is positive Phalens and Durkans signs in Tucker's wrists.

Therefore, despite relying on Dr. Daniels's notes to reject the two prior RFC determinations, the ALJ

then assigns little weight to his other assessments. The ALJ explains that Dr. Daniels infrequently saw


                                                  12
 0:19-cv-01615-RBH          Date Filed 06/23/20        Entry Number 21         Page 13 of 15




Tucker, and otherwise had benign findings, but the ALJ does not indicate what those benign findings

were in this case. Given the fact that Dr. Daniels is Tucker's treating physician and on two separate

occasions in both 2013 and 2018 determined she could only perform sedentary work, which is also

consistent with the two prior ALJ decisions, it is difficult to find that substantial evidence supports this

finding by the ALJ.

        The available evidence shows that two prior ALJs felt Tucker was capable of performing

sedentary work. Her treating physician agreed with that assessment and provided two medical source

statements also indicating she could perform sedentary work. Since that time, nearly fourteen years

have passed, Tucker has continued to get older, and her conditions do not show signs of improvement.

Additionally, the ALJ has not pointed to any objective evidence, or subjective evidence provided by

Tucker that would explain why an RFC with less limitations is appropriate later in time, given that she

is getting older and her condition appears to, at the very least, stay the same. Indeed the ALJ

acknowledged that Tucker's conditions are, by their very nature, degenerative. While this Court has

carefully considered the ALJ's explanation of the factors provided by Acquiescence Ruling 00-1(4),

along with Albright v. Comm., 174 F.3d 473 (4th Cir. 1999) and Lively v. Sec. of Health and Human

Servs, 820 F.2d 1391 (4th Cir. 1987), this Court does not find that the ALJ provided an explanation

that comports with the substantial evidence standard. This is particularly true given that the opinion

of her treating physician, whose opinion also aligned with those prior decisions in finding she was

limited to sedentary work, was provided little weight, despite his medical records being used as a basis

to argue she is able to perform light work.

        This Court is not to substitute its own judgment for that of the ALJ, but instead, must determine

whether the ALJ's decision is supported by substantial evidence. In light of the analysis above, this


                                                     13
     0:19-cv-01615-RBH            Date Filed 06/23/20            Entry Number 21             Page 14 of 15




    Court finds that the ALJ's RFC anlaysis is not supported by substantial evidence in that the reasons for

    rejecting the two prior ALJ decisions consists of conclusory statements and is contrary to the findings

    of her treating physician. After reviewing the pleadings and transcript of record, this Court reverses

    the decision of the Commissioner. Because a finding of sedentary work at Tucker's age as of 50 would

    result in a finding of disability, as acknowledged by the ALJ in her decision, pursuant to Tucker's

    request in her Complaint, this Court finds that she is entitled to benefits pursuant to the Medical

    Vocational Guidelines.4

                                                    Conclusion

           The Court has thoroughly considered the entire record as a whole, including the administrative

    transcript, the briefs, the Magistrate Judge’s R & R, Plaintiff’s objections, and the applicable law. For

    the above reasons, the Court respectfully declines to adopts the Magistrate Judge’s recommendation

    to affirm the Commissioner’s decision. [ECF #23]. In light of the lengthy procedural history involved

    in this case, this Court has considered whether it would be best to reverse and remand this case for an

    award of benefits. The decision to reverse and remand for an award of benefits or remand for a new

    hearing rests within the sound discretion of the district court. Smith v. Astrue, No. 10-66-HMH-JRM,

    2011 WL 846833, at *3 (D.S.C. Mar. 7, 2011) (citing Edwards v. Bowen, 672 F. Supp. 230, 237

    (E.D.N.C. 1987)). The Fourth Circuit has previously stated that a reversal is appropriate under

    sentence four “where the record does not contain substantial evidence to support a decision denying

    coverage under the correct legal standard and when reopening the record for more evidence would

    serve no purpose” Goodwine v. Colvin, No. 3:12-02107-DCN, 2014 WL 692913, at *8 (D.S.C. Feb.


4
 W ithin the objections, Plaintiff notes that she is entitled to benefits from the time in which she turned 50 years of
age. Plaintiff does not argue that she is entitled to benefits prior to age 50, though she filed this application for
benefits prior to turning 50.

                                                              14
 0:19-cv-01615-RBH         Date Filed 06/23/20      Entry Number 21       Page 15 of 15




21, 2014) (quoting Breeden v. Weinberger, 493 F.2d 1002, 1012 (4th Cir. 1974)); and where a claimant

has presented clear and convincing evidence that he is entitled to benefits.” Goodwine, 2014 WL

692913, at *8. Finally, an award of benefits is appropriate when a substantial amount of time has

passed and a case has been pending. Davis v. Astrue, No. 07-1621-JFA, 2008 WL 1826493, at *5

(D.S.C. Apr. 23, 2008). Tucker's case has been pending for a substantial amount of time.

       Therefore, pursuant to the power of this Court to enter a judgment affirming, modifying, or

reversing the Commissioner's decision with remand in Social Security actions under sentence four of

42 U.S.C. § 405(g), this Court REVERSES the Commissioner’s decision pursuant to sentence four

of 42 U.S.C. § 405(g) and REMANDS this case to the Commissioner for an award of benefits

consistent with this Order, as of the date claimant turned age 50.

IT IS SO ORDERED.

Florence, South Carolina                                     s/ R. Bryan Harwell
June 23, 2020                                                R. Bryan Harwell
                                                             Chief United States District Judge




                                                  15
